  Case 17-19232         Doc 43     Filed 12/04/18 Entered 12/04/18 08:57:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-19232
         NICOLE E WESTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/26/2017.

         2) The plan was confirmed on 11/02/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-19232           Doc 43       Filed 12/04/18 Entered 12/04/18 08:57:29                      Desc Main
                                         Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                 $5,870.00
         Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                         $5,870.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $2,281.72
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $278.48
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $2,560.20

Attorney fees paid and disclosed by debtor:                      $22.05


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
BRENDEN FINANCIAL                   Secured              NA       2,310.80         2,310.80           0.00       0.00
BRENDEN FINANCIAL                   Secured       18,000.00     15,249.94        17,560.74            0.00       0.00
CHECK N GO                          Unsecured      1,262.50            NA               NA            0.00       0.00
CHICAGO STATE UNIVERSITY            Unsecured      2,000.00            NA               NA            0.00       0.00
CHICAGO STATE UNIVERSITY            Unsecured      4,000.00            NA               NA            0.00       0.00
CITIBANK                            Unsecured           0.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured               400.00        997.65           400.00        103.95        0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured          7,145.00            NA            597.65           0.00       0.00
CITY OF CHICAGO PARKING BUREAU Unsecured          17,000.00            NA               NA            0.00       0.00
CONCORDIA UNIVERSITY                Unsecured           0.00           NA               NA            0.00       0.00
DIRECTV                             Unsecured         358.05           NA               NA            0.00       0.00
GREAT LAKES SPECIALITY              Unsecured      1,331.19            NA               NA            0.00       0.00
IL DEPT OF REVENUE                  Unsecured            NA         972.62           266.40           0.00       0.00
IL DEPT OF REVENUE                  Priority          950.00        706.22           706.22           0.00       0.00
Illinois Student Assistance Commiss Unsecured     65,000.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE            Secured              NA       8,098.78         8,098.78           0.00       0.00
INTERNAL REVENUE SERVICE            Unsecured      5,000.00       9,922.41         9,922.41           0.00       0.00
INTERNAL REVENUE SERVICE            Unsecured            NA            NA          8,098.78           0.00       0.00
INTERNAL REVENUE SERVICE            Priority      14,000.00         180.61           180.61           0.00       0.00
MONITRONICS FUNDING LP              Unsecured         286.58           NA               NA            0.00       0.00
NEW AGE FURNITURE                   Unsecured           0.00           NA               NA            0.00       0.00
NEW AGE FURNITURE                   Unsecured            NA            NA          1,889.61           0.00       0.00
NEW AGE FURNITURE                   Secured              NA       1,889.61         1,889.61           0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured      1,139.84       1,610.84         1,610.84           0.00       0.00
PRESTIGE FINANCIAL SVC              Unsecured            NA            NA          8,013.22           0.00       0.00
PRESTIGE FINANCIAL SVC              Secured       10,500.00     18,513.22        10,500.00       2,881.28     324.57
SIC CONDUIT I LLC                   Unsecured           0.00           NA               NA            0.00       0.00
SYNCHRONY BANK                      Unsecured           0.00           NA               NA            0.00       0.00
US BANK HOME MORTGAGE               Unsecured            NA            NA            151.24           0.00       0.00
US BANK HOME MORTGAGE               Secured       96,423.00     92,785.03        92,936.27            0.00       0.00
US BANK HOME MORTGAGE               Secured              NA         151.24           151.24           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-19232         Doc 43      Filed 12/04/18 Entered 12/04/18 08:57:29                Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim        Claim       Principal        Int.
Name                                Class   Scheduled      Asserted     Allowed        Paid           Paid
US DEPART OF HUD                Secured              NA     11,985.55    11,985.55           0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS Unsecured    150,000.00    168,152.63   168,152.63           0.00         0.00
WEBBANK/FINGERHUT               Unsecured           0.00           NA           NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal               Interest
                                                           Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                $122,482.56              $0.00                  $0.00
      Mortgage Arrearage                                $2,310.80              $0.00                  $0.00
      Debt Secured by Vehicle                          $10,500.00          $2,881.28                $324.57
      All Other Secured                                $10,539.63            $103.95                  $0.00
TOTAL SECURED:                                        $145,832.99          $2,985.23                $324.57

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                 $0.00
       Domestic Support Ongoing                              $0.00              $0.00                 $0.00
       All Other Priority                                  $886.83              $0.00                 $0.00
TOTAL PRIORITY:                                            $886.83              $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                           $198,702.78               $0.00                 $0.00


Disbursements:

        Expenses of Administration                            $2,560.20
        Disbursements to Creditors                            $3,309.80

TOTAL DISBURSEMENTS :                                                                        $5,870.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-19232         Doc 43      Filed 12/04/18 Entered 12/04/18 08:57:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
